Citation Nr: 0939454	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for ulnar neuropathy of the right upper extremity (major 
extremity).

2.  Entitlement to an initial rating in excess of 10 percent 
for ulnar neuropathy of the left upper extremity (minor 
extremity).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1982 to 
January 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

At the outset the Board notes that the veteran also appealed 
a claim of entilement to service connection for nocturia.  A 
May 2007 rating decision granted service connection for 
nocturia, therefore the issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A rating decision dated May 2005 granted service connection 
for ulnar neuropathy of the right upper extremity, and 
assigned a rating of 10 percent, effective February 1, 2005.  
Additionally, the rating decision granted service connection 
for ulnar neuropathy of the left upper extremity, and 
assigned a rating of 10 percent, effective February 1, 2005.  
The Veteran appealed asserting that his disabilities warrant 
a higher rating.  

The Board notes more than four years have passed since the 
Veteran's March 2005 VA examination, and there is a 
suggestion of increased pathology.  An August 2005 private 
opinion, which the RO failed to consider in the July 2006 
statement of the case, indicated a diagnosis of cubital 
tunnel that was clinically in the moderate to severe category 
and recommended surgery.  Additionally, the Veteran, in a 
statement attached to his VA Form 9, indicated that his 
disability had continued to deteriorate, and that it had a 
marked impact on his daily life, including frequent 
curtailment of daily work and pleasure activities.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the Veteran's 
disability depends on the particular circumstances of the 
individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Therefore, the Veteran should undergo an additional VA 
examination for neuropathy of the right and left ulnar nerves 
order to accurately assess the severity, symptomatology, and 
manifestations of his disability.  38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).

Additionally, given the Veteran's contentions that his 
disability markedly affects his daily activities including 
employment, the RO should consider whether the schedular 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  If the RO determines that the claimant's 
exceptional disability picture includes factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the matter must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether justice 
requires assignment of an extraschedular rating.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
and request that he provide the dates, 
names and addresses of all private and 
public medical care providers who treated 
him for bilateral ulnar nerve neuropathy 
since August 2005, including treatment 
from O.D., M.D.  All efforts to secure 
these medical records must be documented.

2.  After all medical records, if any are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination to ascertain the nature and 
severity of his bilateral ulnar nerve 
neuropathy, in accordance with the 
applicable rating criteria.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
entry of any opinions.  The examiner is 
to conduct all necessary testing and 
evaluation needed to evaluate the nature 
and extent of this disorder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to the disorder.  A complete 
rationale must be provided for any 
opinion offered.   

3.  After the above is accomplished, the 
RO/AMC should review the matter of 
whether an extraschedular evaluation is 
warranted for the Veteran's service-
connected bilateral ulnar neuropathy 
under 38 C.F.R. § 3.321(b)(1).  If 
appropriate, the matter should then be 
referred to the Director of Compensation 
and Pension.  If it is determined that 
such consideration is not possible 
without a current examination, such 
action should also be undertaken.

If referred, the Director of Compensation 
and Pension should consider whether the 
Veteran's problems with the hand 
disability present such an "unusual 
disability picture" under 38 C.F.R. § 
3.321(b)(1) as to render impractical 
application of the regular schedular 
standards.

4.  Thereafter, the matter should be 
readjudicated by the AMC/RO.  If this 
benefit remains denied, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


